DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant’s arguments, see Remark, filed 11/23/2021, with respect to claims 1 and 21-40 have been fully considered and are persuasive.  The rejection of claims 1 and 21-40 has been withdrawn. 

Claims 2-20 have been cancelled.

Allowable Subject Matter
Claims 1 and 21-40 are allowed.

The following is an examiner’s statement of reasons for allowance: 
Regarding to claim 1, the prior art of record fails to teach or fairly suggest the combination of all limitations required in the claim or the claim as a whole, in particularly,
“in response to interception of a flip call, (i) provide pixel data rendered
by a first rendering thread of the first application to a foreground of a display device, and, while the pixel data is provided, (ii) pause a second rendering thread of the second application”.


“in response to interception of a flip call, (i) provide pixel data of a first rendering thread of the first application to a foreground of a display device, and, while the pixel data is provided, (ii) pause a second rendering thread of the second application”.

Claims 21-30 are allowed due to dependency of claim 1. Claims 32-40 are allowed due to dependency of claim 31.

Closest Reference Found
Closest prior art made of record includes Hung (US 20100315564 A1) and in view of Saini (US 20090322764 A1) either alone or in combination, fail to anticipate or render obvious required in the claim or the claim as a whole as mentioned above. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Tao Sun whose telephone number is (571)272-5630. The examiner can normally be reached 9:00AM-6:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Tryder can be reached on 5712707365. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAI TAO SUN/Primary Examiner, Art Unit 2616